EVERETT, Chief Judge
(dissenting):
I
Before receiving pleas, the military judge held a hearing on a defense motion to suppress “all statements given by the accused subsequent to his initial request for counsel.” Sergeant Faron R. Slye, the first government witness on this motion, testified that, in performing his duties as a military policeman, he had been involved in the apprehension of appellant in the early morning hours of February 28, 1981. He
was a back-up unit, rendering assistance to a unit who had a vehicle stopped in the Swan Creek area of Aberdeen Proving Grounds, Maryland. They had, I think, nine suspects who were suspected of possessing marijuana and/or drugs.
Slye had “searched ... [appellant] for weapons” and had “found a suspected marijuana cigarette and I think two types of suspected dangerous drugs.” From the Swan Creek area, the accused and the other suspects had been transported to the MPI office, where he remained “[u]ntil approximately eleven o’clock the next day.” After reaching the MPI office, Goodson had been “released from his handcuffs” and stayed “both standing and sitting” with some of the other suspects.
Slye had some conversation with Military Police Investigator Dennis Allinder, who until 8:30 a.m. was the only investigator present and was handling the investigation all by himself. Slye testified: “I had talked to the accused and he told me that he requested a lawyer several times and each time I informed Investigator Allinder that the guy requested a lawyer.” This sequence of events occurred “[approximately three times.”
Appellant had been brought to the office about 2:00 a.m. and had first asked for a lawyer about 15 minutes later. Slye testified: “He said that he didn’t want to make a statement; that he requested a lawyer. I said, fine, I will relay this information, this message, to the investigator.” Sergeant Slye did not ask Goodson for a statement, but he did seek to obtain information to complete a “field interview worksheet,” which “consists of questions in regards to full name, your rank, your Social Security Number, your date of birth and place of birth.” At that time appellant asked for a lawyer again, and Slye brought this to Allinder’s attention.
Once again—“early in the morning” when “[i]t was starting to get daylight out” — Goodson “asked me [Slye] was he going to get a lawyer, and I said I had relayed the information on to Investigator Allinder and I told Investigator Allinder that Specialist Goodson wanted a lawyer and at this time he said he knew he needed a lawyer and was trying to catch up on the paperwork.” However, up to this point appellant had not been questioned or read his rights, and with the other suspects he was “kept down the hallway just sitting in chairs” while “[w]aiting to be interviewed by Investigator Allinder.” Slye had never seen Goodson before that night; but on this occasion he had more contact with him than with any of the other suspects.
Investigator Allinder had spoken with Goodson and the other suspects at about 2:30 a.m. at the Swan Creek area. This conversation consisted of Allinder’s identifying himself as an investigator and explaining to the nine suspects “that they were all under apprehension for the charges” and that “they would be transported to Building 2004 for processing.” According to Allinder, they reached that building—where the military police office was located—at about 2:45 a.m.; but he did not interview Goodson until about 9 hours later. In the interval, he interviewed six of the other suspects.
*251Allinder did not recall anyone stating to him that Goodson had requested counsel, and he commenced his interview of appellant by advising him of his rights on a DA Form 3881 — a “Rights Warning Procedure/Waiver Certificate.” After being so advised, Goodson never indicated that he wanted to see a lawyer or wished to remain silent; and he did not reveal that previously he had requested counsel. Goodson, after being warned, made a verbal statement to Allinder. Special Agent Robert Tilghman of the Criminal Investigation Division, and Specialist Four John Tivalt, another military police investigator, offered testimony corroborating Allinder’s account that he had not been notified of Goodson’s request for counsel.
Appellant testified on the motion to suppress that, after being apprehended and “strip-searched,” he had asked Sergeant Slye for a lawyer and Slye “said he didn’t know any and he talked to” Allinder. Then Slye told Goodson “to go back and sit down in the hallway,” and “he told me I couldn’t have one.” After about 10 or 15 minutes, appellant “went and asked to call and Investigator Allinder, he told me that the acting JAG on duty was just for their use only and I couldn’t use him.”
Goodson remained seated in the hall and was able to overhear the discussions taking place between the investigators and other suspects, since “[t]he majority of the time the hallway door was left open so we could hear.” When Allinder finally called him in, “[h]e already knew everything”; and Good-son gave an oral statement. He did not renew his request for a lawyer, because “I didn’t think I would get one”; counsel “was already denied to me, two or three times.” On the following Monday afternoon, appellant was called to the office of his company commander, Captain Fox; then he did not ask for a lawyer or remain silent, because “I thought I was already hung, sir, I just didn’t stand a chance because they already knew.” The statement he gave Captain Fox was more or less like the verbal statement he already had given Allinder.
After hearing the evidence and argument on the motion to suppress, the judge made various findings. Among them was a finding that, while waiting to be interviewed, Goodson had “requested to see a lawyer and permission to call a lawyer approximately three times in the first two hours,” but “[h]e was told that he could not see a lawyer ... and that the on-duty JAG officer could not be called by” him. The judge made no finding as to whether Sergeant Slye had informed Allinder of appellant’s request or whether Allinder otherwise knew of the request. However, he made this further finding that is especially significant:
[I]n relation to the 28th of February, ... the accused’s initial request for a lawyer made soon after he was brought to the station to talk to a lawyer was not made at a time when he had full knowledge of his rights and was not due to any interrogation whatsoever. It is not uncommon for one arrested to want to see a lawyer, but the state of the law does allow the government to inform the accused of his rights and then ask if he understands them. Once ascertaining the suspect understands his rights, the next question is to whether he wants a lawyer present. The accused had his opportunity at that point when questioned by Agent Allinder to state that he did want an attorney and that would require the government to suspend any further questioning. In this case the accused, after being informed of his rights completely and for the first time by MPI Agent Allinder at approximately 1200 hours, he consciously elected not to demand a lawyer and waived his rights. Therefore the statement taken by MPI Agent Allinder was voluntarily and intelligently given by the accused with full knowledge of his rights.
II
The principal opinion now concludes — as did the military judge at trial and the Court of Military Review — that a request for counsel may be ignored unless it is made after in-custody interrogation has begun *252and the warning required by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), has been given. I, however, am unable to subscribe to this restrictive interpretation of the applicable Supreme Court precedents.
In Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), the Supreme Court reversed the Arizona Supreme Court, which had “misunderstood the requirement for finding a valid waiver of the right to counsel, once invoked.” While reaffirming that, “after initially being advised of his Miranda rights, the accused may himself validly waive his rights and respond to interrogation,” the Court held
that when an accused has invoked his right to have counsel present during custodial interrogation, a valid waiver of that right cannot be established by showing only that he responded to further police-initiated custodial interrogation even if he has been advised of his rights. We further hold that an accused, such as Edwards, having expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversations with the police.
451 U.S. at 484-85, 101 S.Ct. at 1884-85 (emphasis supplied; footnote omitted).
In Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983), Justice Rehnquist reaffirmed the Edwards principle that once an accused has “expressed his desire to deal with the police only through counsel,” he “is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversation with the police.” 103 S.Ct. at 2834, quoting 451 U.S. at 484-85, 101 S.Ct. at 1884-85. He concluded, however, that an inquiry by the accused — “Well, what is going to happen to me now?” (id.) — had “initiated” further conversation.
Justice Marshall’s dissent, in which three other Justices joined, accepted fully the premise that, after an accused has requested counsel, he may not be interrogated in the absence of counsel or invited to waive his right to counsel, unless he has “initiated” a further discussion with the police. However, the dissenters concluded that the defendant’s question had not constituted the “initiation” of a generalized discussion of the subject matter of the criminal investigation. Of course, the concurring opinion of Justice Powell — to which the principal opinion in this Court adverts — represented the position of only one Justice; and apparently it differed from the two-step analysis subscribed to by the other eight Justices.
In explaining the significance of a request for counsel, the Justices made no distinction in Bradshaw or in Edwards between requests that preceded interrogation and those made after interrogation had commenced. However, the principal opinion creates such a distinction out of whole cloth. Under its view, it would make no difference how often Goodson requested counsel before the custodial interrogation began. Furthermore, whether Allinder “had been informed of the earlier requests for counsel” would seem immaterial — although my Brother Cook says that, in this event, the investigator “should have discussed the matter more fully with the accused.”* 18 M.J. 243, 249.
*253I simply cannot interpret the controlling precedents so narrowly. Perhaps, as the judge intimated in his further finding, a request for counsel immediately after apprehension should not be viewed as precluding interrogation later after a Miranda warning has been given. In that situation, the request for counsel might be construed only as an effort to obtain legal advice about the consequences of the apprehension and not to seek advice about an interrogation that may not be imminent or even in prospect.
However, when, as here, a group of suspects are being held for many hours for the express purpose of interrogation, I believe that to give no effect to a request for counsel conflicts with Bradshaw and Edwards. Furthermore, one of Goodson’s three requests for counsel was a reaction to Sergeant Slye’s seeking information for the “field interview worksheet.” The questions on this “worksheet” concerned neutral subjects, like rank, Social Security number, and age; and so they may have fallen outside the purview of Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, and the fifth amendment. Cf. California v. Byers, 402 U.S. 424, 432, 91 S.Ct. 1535, 1540, 29 L.Ed.2d 9 (1971) (plurality opinion); United States v. Davenport, 9 M.J. 364, 369 (C.M.A. 1980). Nonetheless, when a suspect is in custody and is asked questions by his captors — no matter how neutral — a request for counsel generally should be viewed as directed also to any later questioning while he is still in custody. Indeed, if a suspect asks for legal advice to answer questions about innocuous matters like his age, his request would seem also to encompass legal advice about more incriminating matters.
To accept the narrow interpretation of Edwards employed by the Court of Military Review invites abuse. After a suspect who awaits interrogation has repeatedly been denied the counsel he has requested, he may well conclude — just as Goodson claims he did — that any later mention by an investigator of his right to counsel is only a sham. Indeed, an investigator seeking to obtain a statement from a suspect would have incentive to ignore repeated requests for counsel before giving a Miranda warning and commencing interrogation. In this way, the investigator induces a belief on the suspect’s part that it will be futile to request a lawyer; and so, when the Miranda warning finally is given, the suspect will fail to request a lawyer.
The principal opinion comments that, since “the right to appointed counsel does not arise until in-custody interrogation has begun[,] [t]he corollary is that a waiver of the Miranda rights cannot occur unless there has been a full advisement of rights.” 18 M.J. at 247. This may be true; but even if a waiver of Miranda rights cannot proceed without full advisement of those rights, this does not mean that a request for counsel which precedes this advice can be ignored, as was done here.
Finally, the distinction made by the principal opinion is an invitation to hairsplitting: If a suspect already knows he is entitled to a lawyer during custodial interrogation and requests counsel a moment before his Miranda rights are explained, he may thereafter be interrogated by the police without counsel, so long as the request is not repeated; but if the Miranda warning is given and then the suspect asks for a lawyer, interrogation must halt indefinitely. I cannot believe that important constitutional rights of an accused — like his right to remain silent or to have legal counsel — hinge on such fine temporal distinctions.
Ill
In refusing to suppress Goodson’s written statement to his company commander, Captain Fox, the trial judge proceeded on *254the premise that the earlier verbal statement to Allinder had been lawfully obtained. Thus, he had no occasion to make findings as to whether any illegality in taking the first statement would taint the second statement. Absent such findings, I certainly have no grounds at this time to conclude that the written statement to Captain Fox was admissible. Indeed, Good-son’s testimony tends to show that the statement to his company commander was tainted.
Because receipt in evidence of the two pretrial statements made by appellant clearly affected the findings of guilty as to the Additional Charge and all of its specifications, I would reverse the decision of the Court of Military Review thereon.

 According to the principal opinion: "If the investigator here had been informed of the earlier requests for counsel — and there is a conflict in the evidence that he had — then he should have discussed the matter more fully with the accused. However, the accused also had an obligation to renew his request at the proper time.” 18 M.J. 243, 249. I am uncertain about the logical basis for imposing on Allinder any obligation to discuss with Goodson his request for counsel, since elsewhere the principal opinion seems to treat this request as immaterial because it was premature. If, however, the investigator had any obligation to discuss the matter with appellant, then the principal opinion should order a hearing to determine whether Allinder had, in fact, been informed of the three requests by appellant for counsel. See United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967). Furthermore, why Goodson "had *253an obligation to renew his request at the proper time" puzzles me. After being informed that he was being detained along with others for the purpose of interrogation and having made three requests for counsel, Goodson already had made "his request at the proper time”; and the investigator should have paid some attention thereto. 18 M.J. at 249.